Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forthin 37 CFR 1.17(e), was filed on 08 JUN 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 23-35 is/are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 23-26, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mahtani [US 6,221,603 — hereinafter “Mahtani”] in view of Di Gusto et al. [Nucleic Acids Research 31(3): e7 (2003) — hereinafter “Di Gusto”] or Zhu et al.[ New J. Chem. 37 :927(2013) –hereinafter “Zhu”].

Claim 23 is drawn to a nucleic acid product comprising: a first molecular inversion probe
comprising a linked pair of targeting arms designed to hybridize upstream and downstream of a
first target in a reference genome ; a second molecular inversion probe comprising a linked pair
of targeting arms designed to hybridize upstream and downstream of a second target in a
reference genome, wherein the first and second targets are noncontiguous; and an inter-probe
region connecting an unhybridized one of the targeting arms of the first molecular inversion probe with an unhybridized one of the targeting arms of the second molecular inversion probe if present; wherein at least one of the first and second molecular inversion probes comprises a phosphorothioate base.
	Claim 23 as currently drafted reads on a molecular inversion probe like that shown in Figure 3 of Mahtani. Most notably the claim indicates that the second molecular probe is optional, by the newly added phrase, “if present” on line 9. 
Mahtani teach a molecular inversion probe comprising most of the limitations of Claim 23, including the newly added limitations. See especially Fig. 3 and the para bridging Columns 9-10. In particular, Mahtani teach a Molecular Inversion Probe (i.e. a MIP  a.k.a. a padlock probe) comprising a first targeting arm (element 16) designed to hybridize upstream and a second targeting arm  designed to hybridizes (element 17)  downstream of a first target in a 
include PS linkage(s) (i.e. phosphorothioate bases – hereinafter PS bases/linkages) in probes/primers/oligos. For example, PS linkages in primers (i.e. at their 3’ terminus) improves fidelity of incorporation when nucleotide additions are catalyzed by DNA polymerases, see especially the abstract. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Mahtani wherein PS base are included at or near the 3’ termini of said first molecular inversion probe taught by Mahtani. The PHOSITA would have been motivated by the teachings of DiGusto in the abstract
wherein these authors teach that the use of 3’-PS primers reduces DNA polymerase
misincorporation rates. In addition Zhu teach oligos comprising PS base , see section 2.1.
Claim 23 could also be interpreted wherein the second MIP is required. That said Mahtani also meets this interpretation. Here the first MIP of Mahtani is the 3’ end of the MIP shown in Figure 3  while the 5’ end of the MIP in Figure 3 is equivalent to the second MIP. Here the first MIP comprises a downstream region (i.e. element 31) that is an unhybridized targeting arm and an upstream region (i.e. element 16) that is hybridized to a first target. Here region 17 of Mahtani  Fig. 3 is equivalent to the upstream region of the second MIP, while region 27 is equivalent to the unhybridized targeting arm. Note that the first and second regions (i.e. elements 16 and 17) of the MIPs of Mahtani are noncontiguous They are separated by a gap. That portion of the probe in Fig. 3 of Mahtani  shown joining elements 31 and 27 is equivalent to the inter-probe region and connects the two unhybridized targeting arms of the first and second MIPs.   The limitation which reads “designed to hybridize to” is considered an intended use and as such fails to further limit the claimed composition. 

Claim 24 is drawn to an embodiment of the product of Claim 23, wherein the targeting
arms of each molecular inversion probe are configured to hybridize to nucleic acid residues on
a same strand of the reference genome.
Mahtani  teach this limitation, see at least Figs 1-3.

Claim 25 is drawn to an embodiment of the product of Claim 23, wherein the inter-probe
region comprises nucleic acid sequence spanning a structural variant on a target nucleic acid.
Mahtani  teach an embodiment wherein the targeted polymorphism occurs in the gap region  which region is filled by an oligonucleotide or by a gap filling polymerase reaction. 

Claim 26 is drawn to an embodiment of the product of Claim 23, wherein the inter-probe
region comprises nucleic acid sequence formed by filling in a gap between the two molecular inversion probes along the target nucleic acid using a polymerase.
	Mahtani teach gap filling using a polymerase, see at least lines 19-43 in Column 4.  Further more the limitation of Claim 26 is considered to be an intended use and as such fails to further limit the claimed composition of matter.

As regards Claims 28-31, absent a showing, it would have been obvious to the PHOSITA to position the PS base/linkage anywhere within the MIP construct of Mahtani as desired.  
Claim 32 is drawn to a probe set comprising a plurality of different molecular inversion
probes, each different molecular inversion probe comprising:
a first targeting arm configured to hybridize upstream of a target in a reference genome;
a second targeting arm configured to hybridize downstream of a target in a reference
genome; a central region flanked by the first and second targeting arms, the central region
comprising a phosphorothioate base; wherein the target of each different molecular inversion probe is a different location on the reference genome, and
wherein two members of the plurality of molecular inversion probes form an inter-probe
region connecting an unhybridized one of the targeting arms of the first molecular inversion
probe with an unhybridized one of the targeting arms of the second molecular inversion probe, if
present.
Mahtani teach probe sets comprising a plurality of different molecular inversion probes, see at least the para bridging Column 3-4 and note the MIPs in at least Figs. 1-3, comprising most of the limitations of Claim 32 except this inventor does not teach the use of a PS base/linkages in the central region of their MIPs  [i.e. that portion of the MIP shown in Fig. 3 comprising  regions 21, 23, 27 and 31 and shown joining regions 16 and 17 (i.e. the targeting arms) together]. However, PS bases/linkages were known as evidenced by Zhu.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the  PS bases / linkages of DeGusto   or Zhu for the conventional nucleotides of Mahtani. Please note that substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). As regard the limitation which reads “wherein two members of the plurality of molecular inversion probes form an inter-probe region connecting an unhybridized one of the targeting arms of the first molecular inversion probe with an unhybridized one of the targeting arms of the second molecular inversion probe, ifpresent”, this limitation is consider an intended use limitation and as such has been given no weight in judging the patentabily of Claim 32. The probe sets of Mahtani could be used in the way described. 

Claim 33 note that Mahtani teach in Column 1, lines 8-32 that 
“The human genome contains over three billion base pairs, which contain the sequences for tens of thousands of genes. Variation at individual nucleotides is common.  Single nucleotide polymorphisms, a set of single nucleotide variants at a 
 genomic loci, are distributed throughout a genome.  In the human genome, such single nucleotide variation occurs relatively frequently, about once in every 200-1000 bases, resulting in millions of single nucleotide polymorphisms in the 
human genome. 

Mahatani also teach using sets of probes simultaneously (i.e. multiplexing).  As such it would have been obvious to utilize MIP probes that tile across a genome of a portion thereof

Mahtani teach the limitation of Claims 34-35, see at least  Figs. 1-3 and section “3.” which begins in Column 11.


►	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mahtani  in view of Di Gusto  or Zhu as applied against Claims 22 and 25 above and further in view of Miao et al. [US 2006/0281098 – hereinafter “Miao”].

Claim 27 is drawn to an embodiment of the product of Claim 25, wherein the structural
variant comprises an insertion, inversion, translocation, or deletion.
Mahtani  in view of Di Gusto   reasonably suggest  a composition as recited in Claim 27 for the reason(s) outlined above except these references, and in particular Mahtani do not teach the typs of structural variants recited in Claim 27, rather Mahtani  teach, the detection of variant nucleotides known a Single Nucleotide Polymorphis (i.e. SNPs). However all of these types of variants were known as evidenced by Miao, see para 26.   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to 
substitute the variants of Miao for the variants of Mahtani. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov